DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Note that for easier identification purposes, the portions of the claims will be referred to paragraphs.
Regarding claim 1, the word “and” at the end of the first paragraph can be removed for clarity.
The first line of paragraph 3 should be changed to “the gyroscope further comprising…” and the word “and” at the end of the first paragraph can be removed for clarity.
In line 3 of paragraph 5, the word “to” should be inserted after “relation.”
The first line of paragraph 6 should be changed to “the gyroscope further comprising…”
In line 4 of paragraph 6 (first line of page 26) the phrase “the gyroscope further comprises” can be removed to simplify the claim.
The first line of paragraph 7 should be changed to “the gyroscope further comprising…”
The first line of paragraph 9 should be changed to “the gyroscope further comprising…”
The first line of paragraph 12 should be changed to “the gyroscope further comprising…”
The first line of paragraph 13 should be changed to “the gyroscope further comprising…”
Line 4 of paragraph 13 should read “a” secondary oscillating motion or similar to avoid a lack of antecedent basis.
	Line 6 of paragraph 13 should remove the word “the” or replace it with “a” prior to Coriolis force.

	In claim 4:
The first line of paragraph 2, 3, 5 and 6 should be changed to “the gyroscope further comprising…”
Line 3 of paragraph 6 should be amended to replace the word “the” with “a” before “secondary oscillating motion” in order to avoid a lack of antecedent basis in the claim.




Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, paragraphs 7 and 9 of the claim recite the limitation that the elongates mass members are aligned “outside” of the Coriolis masses. It is unclear as to what is meant by this since seemingly any area that is not part of the mass itself would be “outside” as claimed.  Similar issues arise with regard to the “inside” of the masses claimed. The claim further recites in paragraph 8 that the elongated mass elements have a first end which is “closer to” the lateral axis and a second end which is “further away” from the lateral axis, however it is unclear as to what it is closer or further away in relation to. For purposes of examination, the claim will assume the limitations are in reference to one another wherein the first end is closer to the lateral axis than the second end and vice versa.
Paragraphs 10 and 11 comprise similar limitations to those above and require the same corrective action.
Paragraphs 8 and 10 both comprise the limitation of “said elongated mass element” at the end, however it is unclear as to which element this refers to since multiple elongated mass elements have previously been disclosed.
Paragraph 12 recites the limitation that each elongated mass element is “suspended from a peripheral anchor point” however it is unclear if this is a single anchor point, or a series of anchor points, one associated with each mass element.
Paragraph 12 further recites that the rotational motion is “substantially around its second end” and “substantially around its midpoint.” It is unclear what “substantially” means in this instance and what would be less or more rotation, thus it appears that the limitation is a term of degree which is indefinite.
Regarding claim 3, it is unclear what is meant by the term “incorporated with” and how the elements would be incorporated. For example, it is unclear if they are a single element merely defined as two separate elements and how incorporating them would be different than attaching them which is already claimed.
Regarding claim 4, paragraphs 2, 3 and 5 all comprise limitations including “inside” and “outside” similar to those addressed above.
Paragraph 5 comprises the limitation of “substantially” in relation to the rotational motion which presents the same issues as in claim 1 above. 
All remaining claims are rejected for the same reasons due to their dependency on those above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited each disclose similar Coriolis gyroscopes including four or more masses which operate in a similar manner but do not explicitly disclose the claimed arrangements with regard to the elongated mass elements and suspension thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861